DETAILED ACTION
This action is in response to the amendment 10/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,158,295 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) with respect to claim 1:
“The Applicant respectfully submits Djenguerian shows, for example in FIG. 2,
that the current limit ILIM increases from a current limit equal to ILIM2 during one
cycle (To) to a current limit equal to ILIMX during the next cycle (T1), ... and then
decreases down to a current limit equal to ILIM1 during the next enabled cycle (TN). Further, Applicant submits that the increase and decrease shown in FIG. 2 of Djenguerian is merely illustrating the various discrete levels (ILimi to ILimx) that the” current limit ILIM of Djenguerian may be during each enabled cycle. “During each Enabled cycle, switch $1 120 conducts current ID 115 until current ID 115 reaches one of a plurality of current limit values ranging from a lower value ILmi through a higher value ILimx. The control block 185 sets the current limit in each Enabled cycle to a value that achieves the desired behavior” (Djenguerian, [0027]). FIG. 2 and FIG. 4 of Djenguerian illustrate that the current limit ILIM of Djenguerian 1s updated once (e.g.,
block 420) for each enabled cycle based on an evaluation of the control history (e.g.,
block 415). The update of the current limit ILIM may result in either an increase or a
decrease depending on the sampled value of the feedback signal Urs. As discussed by
Djenguerian, “When the switch is enabled, block 440 turns on the switch, allowing it to
conduct, until the current in the switch reaches the current limit... Then the control
moves to block 445 to wait for a delay time before moving to block 450 where it
samples the feedback signal UFB. Control continues after feedback sampling to block
455 where the control history is updated” (Djenguerian, [0034]). As such, any changes
to the control history, which is evaluated to set the current limit of Djenguerian, occurs
after a switching cycle is enabled (e.g., after block 435) and to one of fixed values ILimi
to ILimx. As such Djenguerian fails to disclose, teach, or even fairly suggest that ILIM
increases in response to the power switch turning off and subsequently decreases prior
to the receipt of the next enable event, as expressly recited in claim 1 as presently
amended. Therefore, the Applicant respectfully submits that neither Lund nor Djenguerian,
whether taken singularly or in combination, teach, close, or even fairly suggest that the
threshold signal increases in response to the power switch turning off and subsequently decreases prior to the receipt of a next enable event as expressly recited
in claim 1 as presently amended.

In response, the examiner submits that enable cycle TN 215 (Fig. 2) of Djenguerian, Fig. 2 is a cycle when the current limit value is set to ILIM1 decreased from value ILIMX at enabled cycle T1 210. It is also submitted that the enable event of Djenguerian corresponds to signal UFB* received after the signal Ps (180) activates the switch 170 (Fig. 1). Paragraph 024 recites “A sampling signal PS 180 from control block 185 activates the feedback sampling circuit 170 to sample the feedback signal UFB.” Paragraph 026 recites “FIG. 2 shows generally several switching cycles with waveforms of the current ID 115 and the sampling signal PS 180 from the switching power converter example of FIG. 1.” Paragraph 028 recites “the sampling signal PS 180 activates the feedback sampling circuit 170 to sample the feedback signal UFB 165 in each Enabled cycle after a delay time tDLY 220 from the time that switch S1 120 terminates its conduction.” Paragraph 030 recites “the feedback sampling circuit 170 is a D flip-flop 330 that receives the feedback signal UFB 165 to produce the sampled feedback signal UFB* 175 when the sampling signal PS 180 from control block 185 clocks the D flip-flop 330. Thus, the sampled feedback signal UFB* indicates the magnitude of the output in accordance with the teachings of the present invention”. 
It is also submitted that the cycle TN corresponds to a subsequent time after cycle T1 and the current limit is decreased (from ILIMX to ILIM1) subsequently after being increased (from ILIM2 at T0 to ILIMX at T1) prior to the receipt of a next enable event corresponding to UFB* at cycle TN controlled by signal Ps (180). Further, the word “subsequently” and “a next enable event” does not limit the claim to be the immediately next subsequently event.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 4, 6 – 7 and 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0194367; (hereinafter Lund) in view of US Pub. No. 2012/0002448; (hereinafter Djenguerian), both cited by Applicant(s).

Regarding claim 1, Lund [e.g. Figs. 1A, 5] discloses a controller to regulate a power converter, comprising: a terminal coupled to receive an enable signal [e.g. Fig. 5; UDECISION] including enable events representative of an output of the power converter [e.g. paragraph 025 recites “UFB, which is indirectly representative of output voltage VOUT”]; a drive circuit [e.g. 506] configured to generate a drive signal [e.g. Usw] to control switching of a power switch [e.g. 106] to control a transfer of energy from an input of the power converter [e.g. VIN] to the output of the power converter [e.g. LOAD], wherein the drive circuit is configured to turn on the power switch when an enable event is received in the enable signal [e.g. paragraph 050 recites “If a bias voltage falls below a voltage reference, then decision signal UDECISION will indicate to driver circuit 406 to switch a power switch of a power converter to deliver more energy to the output. In this manner, decision signal UDECISION determines whether a switching period should be enabled or disabled”]; and a current limit threshold generator [e.g. 512] coupled to the drive circuit and configured to generate a threshold signal [e.g. UADJLIMIT], wherein the threshold signal and a time between consecutive enable events [e.g. timing of UDECISION being input to driver 506] are used to modulate the drive signal to regulate the output of the power converter [e.g. paragraph 025 recites “controller 104 may operate switch 106 to regulate the output voltage VOUT to its desired value”]. Serial No.: 17/018,840 - 3 - Examiner: Not Yet Assigned Attorney Docket No.: POWI-1-72593 Art Unit: 2631  
Lund fails to explicitly disclose wherein the threshold signal increases in response to the power switch turning off and subsequently decreases prior to the receipt of a next enable event.
Djenguerian [e.g. Figs. 1 - 2] teaches wherein the threshold signal [e.g. ILIM] increases [e.g. Fig. 2; from ILIM2 (T0) to ILIMX (T1)] in response to the power switch turning off [e.g. Fig. 2; see portion when current ID is zero during enable period T0 (205) which is sensed by 115 (Fig. 1); paragraph 027 recites “During each Enabled cycle, switch S1 120 conducts current ID 115 until the current ID 115 reaches one of a plurality of current limit values ranging from a lower value I.sub.LIM1 through a higher value ILIMX. The control block 185 sets the current limit in each Enabled cycle to a value that achieves the desired behavior of the power converter”] and subsequently decreases [e.g. Fig. 2; at cycle TN 215] prior to the receipt of a next enable event [e.g. sampled feedback UFB* activated by signal Ps at cycle TN; paragraph 028 recites “the sampling signal PS 180 activates the feedback sampling circuit 170 to sample the feedback signal UFB 165 in each Enabled cycle after a delay time tDLY 220 from the time that switch S1 120 terminates its conduction”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lund by wherein the threshold signal increases in response to the power switch turning off and subsequently decreases prior to the receipt of a next enable event as taught by Djenguerian in order of being able to provide fast transient response and low power consumption at not load.
Regarding claim 2, Lund [e.g. Figs. 1A, 5] discloses wherein the drive circuit is configured to turn off the power switch when a current sense signal [e.g. Usense] representative of a current through the power switch reaches the threshold signal [e.g. paragraph 031 recites “Switch 106 conducts until switch current ISW in switch 106 reaches a current limit ILIMIT”; paragraph 032 recites “current sense signal USENSE is used by controller 104 to determine when switch current ISW reaches a current limit ILIMIT during each enabled switching period TS as shown in FIG. 1B”].  
Regarding claim 3, Lund fails to disclose wherein the threshold signal decreases until the threshold signal reaches a minimum current limit threshold or until the current sense signal reaches the threshold signal.  
Djenguerian [e.g. Figs. 2] teaches wherein the threshold signal decreases until the threshold signal reaches a minimum current limit threshold [e.g. Fig. 2; ILIM1] or until the current sense signal reaches the threshold signal.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lund by wherein the threshold signal decreases until the threshold signal reaches a minimum current limit threshold or until the current sense signal reaches the threshold signal as taught by Djenguerian in order of being able to provide fast transient response and low power consumption at not load.

Regarding claim 4, Lund fails to disclose wherein the threshold signal decreases in a series of decreasing steps.  
Djenguerian [e.g. Figs. 7A-7B] teaches wherein the threshold signal [e.g. ILIMIT] decreases in a series of decreasing steps [e.g. ILIMIT 100-90% (S2-S3), 90%-80%(S4-S5), 80%-70% (S6-S7); paragraph 046 recites “there are four different current limit levels in the example, 70%, 80%, 90%, and 100% of current limit ILIMX”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lund by wherein the threshold signal decreases in a series of decreasing steps as taught by Djenguerian in order of being able to provide fast transient response and low power consumption at not load.

Regarding claim 6, Lund fails to disclose wherein the threshold signal is configured 
Djenguerian [e.g. Figs. 7A-7B] teaches wherein the threshold signal is configured to increase by up to a fixed amount [e.g. Fig. 7B; 100% ILIMIT] when the power switch is turned off.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lund by wherein the threshold signal is configured 
Regarding claim 7, Lund [e.g. Fig. 9] disclose wherein an increase rate of the threshold signal [e.g. UADJLIMIT] slows as the threshold signal approaches a maximum current limit threshold [e.g. see slope of VADJREF (902) decreasing as IOUT increases after First Threshold; paragraph 063 recites “a graph 900 illustrates the voltage reference VREF of FIG. 8 in response to load conditions. As shown, the change of voltage reference waveform 902 without output current IOUT is greater for output currents closer to zero. That is, in the illustrated example, the slope of voltage reference waveform 902 is greatest for output currents between zero and the second threshold. Voltage reference waveform 902 further includes a different (e.g., smaller) slope for output currents between the second and first thresholds and a third slope (e.g., even smaller) for output currents greater than the first threshold.”]. Serial No.: 17/018,840 - 4 - Examiner: Not Yet Assigned Attorney Docket No.: POWI-1-72593 Art Unit: 2631  
Regarding claim 11, Lund fails to disclose wherein the threshold signal varies during a switching cycle of the power switch and a time between consecutive enable events is the switching cycle of the power switch.  
Djenguerian [e.g. Fig. 2] teaches wherein the threshold signal [e.g. ILIM] varies during a switching cycle of the power switch [e.g. ILIM2, ILIMX] and a time between consecutive enable events is the switching cycle of the power switch [e.g. T0-T1].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lund by wherein the threshold signal varies during a switching cycle of the power switch and a time between consecutive enable events is the switching cycle of the power switch as taught by Djenguerian in order of being able to provide fast transient response and low power consumption at not load.

Regarding claim 12, Lund fails to disclose wherein the threshold signal increases and subsequently decreases within a threshold range.  
Djenguerian [e.g. Figs. 2 and 7B] teaches wherein the threshold signal increases [e.g. Fig. 2; ILIM2 to ILIMX] and subsequently decreases [e.g. Fig. 2; ILIM1 at 215] within a threshold range [e.g. range ILIM1 - ILIMX].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lund by wherein the threshold signal increases and subsequently decreases within a threshold range as taught by Djenguerian in order of being able to provide fast transient response and low power consumption at not load.

Regarding claim 13, Lund [e.g. Fig. 5] discloses wherein the enable signal [e.g. UADJLIMIT] is received from a secondary controller [e.g. current limit adjust 512 is considered to be a secondary controller].  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of Djenguerian and further in view of US Pub. No. 2014/0192565; (hereinafter Wang).
Regarding claim14, Lund fails to disclose wherein the secondary controller is configured to control the turn on and turn off of a synchronous rectifier coupled to the output of a power converter.
Wang [e.g. Fig. 1] teaches wherein the secondary controller [e.g. 100] is configured to control the turn on and turn off of a synchronous rectifier [e.g. 30] coupled to the output of a power converter [e.g. Vo].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lund by wherein the secondary controller is configured to control the turn on and turn off of a synchronous rectifier coupled to the output of a power converter as taught by Wang in order of being able to actively regulate the output power.



Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 5 and 8 – 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller is configured to select a decrease rate for the threshold signal in response to an input voltage of the power converter”.
	The primary reason for the indication of the allowability of claim 8 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein a decrease rate of the threshold signal slows as the threshold signal approaches the minimum current limit threshold.”.
	The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of wherein the current limit threshold generator includes: a capacitor configured to generate the threshold signal; a monostable multivibrator configured to generate a one shot signal in response to the drive signal; a first current source configured to charge the capacitor in response to a first value of the one shot signal, wherein an amount at which a voltage across the capacitor increases is proportional to a magnitude of current provided by the first current source and an amount of time the one shot signal is the first value; and a second current source configured to discharge the capacitor in response to a second value of the one shot signal, wherein an amount at which the voltage across the capacitor decreases is proportional to a magnitude of current provided by the second current source and a capacitance of the capacitor”.
Claim(s) 10 is/are objected to as being dependent upon claim(s) 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838